 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Fermin A. Alvarado Zavala,                           Case No.: 2:21-cv-00583-JAD-DJA

 4             Petitioner,
                                                                Order Dismissing Case for
 5 v.                                                            Failure to Pay Filing Fee

 6 Merrick Garland, et al.,

 7             Respondents.

 8            On April 12, 2021, I entered an order denying petitioner’s motion to proceed in forma

 9 pauperis but allowing him 30 days within which to pay the $5.00 filing fee for this habeas corpus

10 action. 1 Petitioner has not complied with that order, so I dismiss this action. And because

11 reasonable jurists would not find this decision to be debatable or wrong, so I will not issue a

12 certificate of appealability.

13            IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice for

14 petitioner’s failure to comply with my order requiring payment of the filing fee. The Clerk of the

15 Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS CASE.

16            IT IS FURTHER ORDERED that no certificate of appealability will issue.

17 Dated: May 21, 2021

18                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
19

20

21

22

23
     1
         ECF No. 3.
